Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE Contact: Walter H. Hasselbring, III Telephone: (815) 432-2476 Watseka, Illinois IF BANCORP, INC. ANNOUNCES STOCK REPURCHASE PROGRAM Watseka, Illinois, February 8, 2016 - IF Bancorp, Inc. (NASDAQ Capital: IROQ) (the “Company”), the holding company for Iroquois Federal Savings and Loan Association, today announced that its Board of Directors has adopted a stock repurchase program.Under the new repurchase program, the Company may repurchase up to 200,703 shares of its common stock, or approximately 5% of the current outstanding shares. Since announcing its first repurchase program in September 2012, the Company has repurchased 900,794 shares of its common stock at an average price of $15.92 per share. Walter H. Hasselbring, III, President and Chief Executive Officer of the Company, stated “The continued repurchase of our common stock represents our long-term commitment to enhancing shareholder value. We intend to repurchase our common stock to the extent we believe that our stock price makes repurchases an attractive use of capital.” IF Bancorp, Inc. is the savings and loan holding company for Iroquois Federal Savings and Loan Association (the “Association”).The Association, originally chartered in 1883, is a community-oriented financial institution that conducts its operations from its five full-service banking offices located in the municipalities of Watseka, Danville, Clifton, Hoopeston, and Savoy, Illinois and its loan production and wealth management office in Osage Beach, Missouri. Iroquois Federal Savings and Loan Association offers a broad array of retail and commercial lending and deposit services.The principal activity of the Association’s wholly-owned subsidiary, L.C.I. Service Corporation (“L.C.I.”), is the sale of property and casualty insurance.
